DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per applicant amendments and arguments noted in the remarks of 08/01/2022, applicant amended the Title in reply to the previous objection made to the specification; hence, the objection has been withdrawn. Applicant further amended claims 1, 3-4 and cancelled claim 2 in order to address the previous 112 rejections regarding those claims. Therefore, in-leu of applicant’s amendments, the 112 rejections have been withdrawn. Claims 6 and 18-19 have also been cancelled.
Applicant further argues that Zhang reference does not show every aspect of the amended claim, such as a three-phase synchronous rectifier for a battery charger on board a vehicle, comprising: three rectification units provided with respective inputs connected to respective phases …. wherein said three rectification units are configured to receive at input respective phase currents of said permanent magnet generator and to supply at output rectified currents, wherein each of said three rectification units comprises a current sensor connected to a respective phase … wherein the current sensor comprises at least one toroidal element comprising a magnetic material crossed by a lead which conveys said phase current and at least one Hall effect sensor connected to said toroidal element and to said output circuit. The argument is found persuasive, and the previous art rejections based on the above closer reference discussed has been withdrawn. Claims 1, 3-5 and 7-17 are allowed.
 
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art and any art of record do not disclose or suggest the following Claim 1 limitations: “… a battery charger on board a vehicle … current sensor … wherein said current sensor comprises at least one toroidal element comprising a magnetic material crossed by a lead which conveys said phase current and at least one Hall effect sensor connected to said toroidal element and to said output circuit, and wherein said current sensor comprises at least one of: (i) a first digital unipolar Hall sensor and a second digital unipolar Hall sensor connected to said toroidal element that comprises a magnetic material, said first and second unipolar Hall sensors being configured to operate in a presence of respective and predefined levels of magnetic flux on said toroidal element, and (ii) a magnetic linear Hall sensor connected to said toroidal element that comprises said magnetic material, said magnetic linear Hall sensor being configured to generate an output voltage that reproduces a pattern of said phase current in said lead with a voltage offset equal to a predefined value…” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 3-5 and 7-17. Therefore claims 1, 3-5 and 7-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on M-F: 7 - 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A. DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/
Primary Examiner, Art Unit 2859